504 F.2d 1380
John L. REEDY, Sr., et al., etc., Plaintiffs-Appellants,v.The TRAVELERS INSURANCE COMPANY, Defendant-Appellee.
No. 74-2100.
United States Court of Appeals, Fifth Circuit.
Nov. 27, 1974.

William H. Roundtree, Cocoa, Fla., for plaintiffs-appellants.
John G. Rooney, Jon E. Johnson, Lawrence O. Sands, Cocoa, Fla., for defendant-appellee.
ON PETITION FOR REHEARING
Before GEWIN, GODBOLD and CLARK, Circuit Judges.
PER CURIAM:


1
It is ordered that the summary calendar opinion in this cause, issued September 19, 1974, 500 F.2d 1117, be and the same is hereby vacated, and this cause shall be removed from the summary calendar.


2
The appellants shall file an additional brief within 20 days on these issues, where appropriate citing references to the Appendix in this case and to case authority: (1) Whether the exclusion of overtime pay referred to in the 'Division Procedure' memo dated May 14, 1970 was in effect prior to that date; (2) Whether the decedent was informed of the contents of the May 14, 1970 memo and, if so, when and by whom; (3) With respect to entries made on decedent's time cards after February 1, 1970 showing overtime, who made such entries and what was their purpose; (4) Are fringe benefits included in base annual salary, and if so which fringe benefits; (5) Is the one month's salary paid after decedent's death a part of base annual salary.


3
Appellee shall have 15 days in which to file a reply brief.